POWELL, P. J.
On June 16, 1926, the Supreme Court adopted the judgment we recommended in above cause. See 285 S. W. 1055. Shortly after this case was decided, counsel for Mrs. N. B. Teague, one of the defendants in error, filed his motion for a resubmission of this cause .upon the ground that he had not received any notice of the original submission. It appearing to the court that no notice had been received by counsel, and that he was entitled to be heard upon the 'submission of said cause, we decided to grant such motion. The cause was resubmitted in our court and argued orally by counsel for Mrs. Teague. Since the resubmission, we have carefully considered the entire case, arid have reached the conclusion that our original recommendation was correct.
We therefore recommend that the judgment as heretofore entered by the Supreme Court be again entered as of the date the Supreme Court may act upon this recommendation.